DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a projection device for vehicle comprised of, in part, a light valve located at a downstream of an optical path of the light source; a projection lens located at a downstream of an optical path of the light valve, wherein the projection lens has an optical axis; wherein the light valve is located on the optical axis of the projection lens and is tilted with respect to the projection lens to form an acute angle with the optical axis, and the projection lens is used for projecting a light beam emitted from the light source on a first projection surface and a second projection surface substantially perpendicular to the first projection surface. Claims 2-8 are allowed due to their dependency upon claim 1. 
Regarding claim 9, the prior art of record fails to teach or suggest a projection device for vehicle comprised of, in part, a light valve, comprising a plurality of self-luminous light-emitting elements arranged in form of a matrix; a projection lens located at a downstream of an optical path of the light valve, wherein the projection lens has an optical axis; and a lampshade located at a downstream of an optical path of the projection lens; wherein the light valve is located on the optical axis of the projection lens and is tilted with respect to the projection lens to form an acute angle with the optical axis, the projection lens is used for projecting a light beam with a pattern emitted from the light valve passes through the lampshade on a first projection surface and a second projection surface substantially perpendicular to the first projection surface. Claims 10-16 are allowed due to their dependency upon claim 9. 
Regarding claim 17, the prior art of record fails to teach or suggest a headlight comprised of, in part, a self-luminous light valve; a lens group located at a downstream of an optical path of the self-luminous light valve; and a lampshade located at a downstream of an optical path of the lens group; wherein the optical axis of the self-luminous light valve substantially is not parallel to an optical axis of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875